Case 1:18-cv-09011-JMF Document 235 Filed 02/12/21 Page 1of1

Arnold & Porter Sara Shay

Sara.Shudofsky@arnoldporter.com

February 11, 2021

The motion to seal is GRANTED temporarily. The Court will assess
VIA ECF whether to keep the materials at issue sealed or redacted when
deciding the underlying motions. The Clerk of Court is directed to

The Honorable Jesse M. Furman terminate ECF No. 230. SO ORDERED.
United States District Judge

Southern District of New York

40 Centre Street, Room 2202

New York, New York 10007

Re: Accent Delight International Ltd. et al. v. Sotheby’s et al., 18-cv-9011 February 12, 2021

Dear Judge Furman:

We write respectfully on behalf of Defendants Sotheby’s and Sotheby’s, Inc.
(collectively, “Sotheby’s”) pursuant to Section 7(C)(iii) of Your Honor’s Individual
Rules and Practices in Civil Cases and paragraph 4.5 of the February 28, 2020 Amended
Protective Order (the “Protective Order’), see ECF No. 145 4.5, to request permission
to file redacted copies of (i) Sotheby’s February 11, 2021 Reply Memorandum of Law in
Further Support of Sotheby’s Cross-Motion for Partial Summary Judgment and Sur-
Reply in Opposition to Plaintiffs’ Second Motion for Partial Summary Judgment, and (ii)
Sotheby’s February 11, 2021 Responses to Plaintiffs’ Counterstatement of Material Facts
Pursuant to Local Civil Rule 56.1. Sotheby’s will publicly file a redacted copy of each
document, and will file under seal an unredacted copy of each document,

contemporaneously with the filing of this letter.

The redacted portions of Sotheby’s filings quote or refer to documents Plaintiffs
have designated as Attorneys’ Eyes Only pursuant to paragraph 2.4 of the Protective
Order and that are presently filed under seal at ECF Nos. 203-5 and 203-6. Sotheby’s
does not challenge Plaintiffs’ designation of these materials. See ECF Nos. 209, 210.

We thank the Court for its consideration of this letter.

Respectfully,

/s/ Sara L. Shudofsky
Sara L. Shudofsky

cc: All counsel of record (via ECF)

Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
